51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.L. RUTHER, Plaintiff-Appellant,v.STATE FARM MUTUAL COMPANY, Defendant-Appellee.
No. 94-2167.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided March 29, 1995.

L. Ruther, appellant pro se.  James Willard Walker, Morris & Morris, Richmond, VA, for appellee.
Before RUSSELL and WILLIAMS,* Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Ruther's fraud and breach of contract action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ruther v. State Farm Mutual Co., No. CA-94-357 (E.D. Va.  Sept. 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Williams did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)